 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TRACY ARISPE,                                     No. 2:18-cv-02017 JAM AC
12                       Plaintiff,
13           v.                                         PROTECTIVE ORDER
14    COUNTY OF SACRAMENTO, et al.,
15                       Defendants.
16

17          IT IS HEREBY ORDERED that the parties’ Stipulated Protective Order (ECF No. 10), is

18   DISAPPROVED because it does not contain proper signatures in accordance with the Local

19   Rules. ECF No. 10 at 12. The court also notes that the stipulation contains references to non-

20   existent local rules in the paragraph on judicial intervention. Id. at ¶ 6.3. Before submitting an

21   amended stipulation, the parties are directed to review the Eastern District of California Local

22   Rules, with particular attention to Local Rule 131(c) and Local Rule 251. The parties should also

23   review the undersigned’s Standing Orders on the court’s website, which address the informal

24   discovery dispute resolution process.

25          IT IS SO ORDERED.

26   DATED: October 10, 2018

27

28
